 CASE 0:18-cv-03189-DSD-ECW Document 18 Filed 04/22/19 Page 1 of 2



                     UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MINNESOTA



THE PRUDENTIAL INSURANCE
COMPANY OF AMERICA,
                                                Civil Action No.: 0:18-cv-03189-DSD-ECW
                             Plaintiff,

       v.

J.B., a minor; Z.B., a minor; and ANNIE L.
DAVIS, solely in her capacity as guardian                      ORDER
of J.B. and Z.B.,

                             Defendants.



       The above entitled cause having come before the undersigned upon the

Stipulation to Amend Complaint (ECF No. 17) submitted by and between counsel

for the appearing parties, The Prudential Insurance Company of America

(“Prudential”), and Defendant, J.B., a minor, represented by Annie L. Davis, her

guardian, for the entry of an order directing Prudential to file an Amended

Complaint, the Court makes the following:

                                     ORDER

       1.      The request to Amend the Complaint to add a party is GRANTED.

       2.      Prudential may file the Amended Complaint submitted with the

Stipulation.




                                          -1-
 CASE 0:18-cv-03189-DSD-ECW Document 18 Filed 04/22/19 Page 2 of 2



Dated: ____________________            ___________________________

                                       Elizabeth C. Wright
                                       Magistrate Judge of District Court




                               -2-
